NIMMONS, Judge.
Appellant has voluntarily dismissed his appeal pursuant to Florida Rule of Appellate Procedure 9.350(b). With respect to the issue raised on cross appeal, we find no abuse of discretion regarding the trial court’s limitation of the scope of the temporary injunction. We hasten to add that such disposition of the cross-appeal issue is not intended to foreclose the question of the scope of any final injunctive order which may be entered after final hearing,
AFFIRMED,
SHIVERS, C.J., and SMITH, J., concur.